Exhibit 10.26

[Jamba Juice Letterhead]

April 17, 2007

Thibault de Chatellus

Dear Thibault:

I am thrilled to confirm our offer and your acceptance of the senior vice
president, international position with Jamba Juice effective May 14, 2007
conditional on a successful background check and proof of your legal right to
work in the United States. You will be based in our Bay Area support center and
will report directly to me. Your annual base salary will be $275,000, payable
bi-weekly with your next merit review scheduled for October 2007.

You will also be eligible for an annual target bonus of 50% of your base salary
earnings for the year. This will be prorated for fiscal 2007 based on your hire
date. Your bonus award will be based on the Company’s performance against its
System Comparable Sales (50%), Net Income Before Taxes (25%) and your
performance on your personal objectives (25%). A bonus plan summary for 2007 is
included for your information.

I am also pleased to provide you with 110,000 Incentive Stock Options subject to
the approval of the Company’s Board of Directors or the Board Compensation
Committee. In accordance with our stock option policy, these will be granted
during the quarter after your hire date, but vesting will be credited to your
date of hire. The exercise price of your options will be based on the fair
market value at the time of the grant as defined in the stock plan. Your grant
will vest in equal annual installments over a period of four (4) years and be
fully vested at the end of four years. Details of the 2006 Employee, Director
and Consultant Stock Plan will be forwarded to you after your shares have been
granted.

Medical and dental insurance programs are available and will become effective on
the first of the month after one month of employment. You will accrue vacation
at the rate of three weeks per year pursuant to our time off policy. The details
of these and other programs will be explained to you during your orientation. A
summary of benefits has already been provided to you for your information.

You will also be eligible for the following relocation benefits for your move
from Dallas to the Bay Area.

 

  •  

Reimbursement for airfare when relocating from Dallas to the Bay Area

 

  •  

A furnished, one bedroom apartment to serve as temporary living in the Bay Area
for up to 90 days. If additional time is needed this can be revisited with the
approval of the svp, human resources.

 

  •  

Reimbursement for two house hunting trips to include your spouse

 

  •  

Movement of household goods (includes packing and unpacking)



--------------------------------------------------------------------------------

  •  

Reimbursement of reasonable closing costs on the sale of your home in Dallas not
to exceed 6% in real estate commission

 

  •  

Reimbursement of reasonable and customary closing costs for purchase of a home
in the Bay Area, not to include loan points

 

  •  

End of year gross up of taxable relocation benefits

 

  •  

Miscellaneous expense payment of $2,500 gross

 

  •  

Cash payment, less applicable withholdings, to be made for up to three years
provided that you remain actively employed by the company. The first payment
will be made once you purchase a home in the Bay Area and then each year from
that date as follows:

 

 

¡

 

1st year - $60,000

 

 

¡

 

2nd year - $40,000

 

 

¡

 

3rd year - $20,000

 

 

¡

 

4th year and beyond – no payment

Should you voluntarily terminate your employment or are involuntarily terminated
with cause within the first 18 months of employment, you will be required to
reimburse the Company for all or part of your relocation costs per the agreement
provided. This agreement must be signed and returned prior to beginning your
relocation.

In exchange for a signed release of claims and other conditions required by the
company, should your employment involuntarily terminate for reasons other than
cause, you will be eligible for continuation pay in the amount of one year of
your base salary payable bi-weekly less required withholdings.

The relationship that exists between you and the company is for an unspecified
term and considered employment at will. The relationship can be terminated by
you or the company “at will” at any time either with or without cause or advance
notice. This “at will” agreement constitutes the entire agreement between the
employee and the company on the subject of termination, and supersedes all prior
agreements and cannot be changed by future events, even though other policies
and procedures may change from time to time. No one has the authority to modify
this relationship except for the chief executive officer or senior vice
president of human resources in writing and signed by you and the chief
executive officer or senior vice president of human resources.

Thibault, we are looking forward to the contributions you will make to the
company. Please acknowledge the terms of this letter by returning one signed
copy to Russ Testa in the envelope provided. If you have any additional
questions, please give Russ or me a call.

Welcome to Jamba!

 

Sincerely,

/s/ Paul Clayton

Paul Clayton President and CEO

 

Acknowledged and Agreed:  

/s/ Thibault de Chatellus

  Thibault de Chatellus               Date